971 So. 2d 272 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
BEACHVIEW CONDOMINIUM OWNERS' ASSOCIATION, INC., Appellee.
No. 1D07-1291.
District Court of Appeal of Florida, First District.
January 7, 2008.
*273 G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandra, Dees & Gillam, P.A., Jacksonville, for Appellant.
J. Nixon Daniel, III and Terrie L. Didier of Beggs & Lane, Pensacola, for Appellee.
PER CURIAM.
REVERSED and REMANDED. See Fla. Farm Bureau Cas. Ins. Co. v. Cox, 967 So. 2d 815 (Fla.2007).
ALLEN, VAN NORTWICK, and LEWIS, JJ., concur.